 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          JULIET SIRISU SARIOL,                         CASE NO. C16-0835JLR

11                               Appellant,               ORDER
                   v.
12
            K. MICHAEL FITZGERALD,
13
                                 Appellee.
14

15          Before the court is pro se Appellant Juliet Sirisu Sariol’s “emergency motion to

16   request for prelimanary [sic] injunction relief from stay” and “brief” in support of her

17   motion. (Mot. (Dkt. # 34); Br. (Dkt. # 35).) For the reasons set forth below, the court

18   DENIES the motion.

19          On June 2, 2016, the Bankruptcy Appellate Panel (“BAP”) of the Ninth Circuit

20   transferred two motions filed by Ms. Sariol to this court for review: (1) Ms. Sariol’s

21   motion for leave to proceed in forma pauperis (“IFP”) on her appeal to the BAP (IFP

22   Mot. (Dkt. # 1-1)), and (2) her motion to appoint counsel on her appeal to the BAP (Mot.


     ORDER - 1
 1   for Counsel (Dkt. # 1-2).) On June 27, 2016, the court denied Ms. Sariol’s motion to

 2   proceed IFP because she failed to file a completed IFP application. (6/27/16 Order (Dkt.

 3   # 5) at 3; see also 6/8/16 Order (Dkt. # 3) at 3 (granting Ms. Sariol leave to amend her

 4   motion for leave to proceed IFP).) Additionally, the court denied Ms. Sariol’s motion for

 5   counsel because she failed to demonstrate the “exceptional circumstances” necessary to

 6   warrant appointment of counsel under 28 U.S.C. § 1915(e)(1). (6/27/16 Order at 3.) The

 7   court closed this file on June 27, 2016. (See Dkt.; 6/27/16 Order at 3.)

 8          Ms. Sariol subsequently filed a number of motions, which the court construed as

 9   motions for reconsideration of the court’s prior order denying her leave to proceed IFP.

10   (See 7/14/16 Mot. (Dkt. # 6); 7/19/16 Mot. (Dkt. # 7); 2d 7/19/16 Mot. (Dkt. # 8); 3d

11   7/19/16 Mot. (Dkt. #9); see also 7/26/16 Order (Dkt. # 13) at 2.) On July 26, 2018, the

12   court denied Ms. Sariol’s motions for reconsideration of its order denying her IFP status.

13   (7/26/16 Order at 6.)

14          Ms. Sariol appealed the court’s July 26, 2016, order to the Ninth Circuit Court of

15   Appeals. (See 7/27/16 Mot. (Dkt. # 14); 7/29/16 Min. Order (Dkt. # 15); 7/29/16 Not. of

16   Appeal (Dkt. # 16).) Ms. Sariol did not comply with Federal Rule of Appellate

17   Procedure 24 when seeking to proceed IFP on appeal, however. (8/9/16 Order (Dkt.

18   # 21) at 1-2.) Ultimately, the Ninth Circuit dismissed her appeal. (CA9 3/14/17 Order

19   (Dkt. # 33).)

20          On December 12, 2018, Ms. Sariol filed the present motion. (See Mot.) Ms.

21   Sariol states that she seeks “preliminary [i]njunction relief from stay . . . pursuant to 28

22   U.S.C. [§] 1292 . . . .” (Id. at 3.) The court is unable to discern either the nature of the


     ORDER - 2
 1   relief Ms. Sariol seeks or the substance of the allegations she puts before the court;

 2   however, her motion appears not to be related to her bankruptcy appeal. (See Mot.; Br.)

 3   In any event, this case was closed more than two years ago. (See 6/27/16 Order at 3

 4   (transferring case back to the BAP).) The court will not permit Ms. Sariol to file

 5   unrelated pleadings under this cause number. If Ms. Sariol wishes to put a claim for

 6   relief before the court, she must open a new matter. The court refers Ms. Sariol to the

 7   court’s resources for pro se litigants, available at:

 8   https://www.wawd.uscourts.gov/representing-yourself-pro-se.

 9          For the foregoing reasons, the court DENIES Ms. Sariol’s motion for injunctive

10   relief (Dkt. # 34).

11          Dated this 14th day of December, 2018.

12

13                                                      A
                                                        The Honorable James L. Robart
14
                                                        U.S. District Court Judge
15

16

17

18

19

20

21

22


     ORDER - 3
